Title: From George Washington to William Livingston, 13 July 1781
From: Washington, George
To: Livingston, William


                  Dear Sir
                     
                     Head Quarters near Dobb’s Ferry 13th July 1781
                  
                  I am just now honored with your Excellency’s Favor of the 8th instant, informg me of the Offer of a Number of Volunteer Horsemen from your State.
                  I applaud Sir!  this Spirit, which gives me much Satisfaction in its Contemplation—The Gentlemen deserve my best Thanks for their Tenders of Service; which I beg leave to present to them thro’ the Hands of your Excellency.
                  We are at present so much Superiour in Cavalry, by the arrival of the Legion of Lauzun, & a very good Corps under Colo. Sheldon, that I have not Need of any more Troops of that Establishment—It being also probable that the Gentlemen, in the Course  of our Operations, may be very usefull by joining a Body of Troops, which it may be found expedient to form in your State; I think it not best to draw them on this Side of the River—but hope they will be so good as to reserve themselves for any Operations which may be commenced on your Side.
                  I will be obliged if your Excellency will be pleased to inform me the Progress that is made under your late Law for filling your Continental Battalions—I am anxious on this Head, as I view it an Object of the greatest Importance—an Object, which if compleated, would in great measure prevent the Necessity of calling for other assistance.  I have the Honor to be with great Esteem & Consideration Your Excellency’s Most Obedient & most humble Servt
                  
                                       
                            
                            Go: Washington
                        